Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Remarks

2.	With respect to Applicant’s remarks, the following are addressed:

	 
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. Applicant’s remarks (Pages 7-8 of After final response filed 7/12/2022), argues that the prior art does not teach “transmitting, to a first terminal corresponding to an expensive power supply fee of respective power supply fees of the plurality of power supply facilities, facilitation information for facilitating reduction of the power supply fee”.
With respect to Applicant’s remarks , prior art Ricci discloses the monitoring of competitors pricing of charging services including energy price (See Para [0197], cited below : )

    PNG
    media_image1.png
    587
    478
    media_image1.png
    Greyscale


Prior art based on information of competitors pricing in order to set business term , would facilitate the reduction in power supply fee, as prior art Ricci discloses the need to increase it own business demand in view of the information from competitors (See Para [0199], as cited below : ). 

    PNG
    media_image2.png
    194
    483
    media_image2.png
    Greyscale

Because prior art as cited above, adjust business terms, which include adjustment of price in order to increase demand for it service (i.e. it apparent reduce in price compare to competitors would increase demand for charging service at the location) – therefore, the information of competitors (facilitation information) in Ricci, would allow the facilitating reduction of the power supply fee in order to increase demand for it services. Therefore, the combination of Ricci and Haneda discloses the limitations of the claims as presented in the Final office action. The rejection of the claims are maintained under prior art Haneda and Ricci as cited in the Final office action.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851